DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-6 and 12 are canceled.
Claims 1-3, 7-11 and 13-20 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 01/20/2020, with respect to Claims 1, 11 and 19, the arguments have been fully considered and are persuasive. The Non-Final Rejection Report (dated 10/20/2021) of claims 1-18 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims) filed on January 20, 2022 have been entered. Claims 1-3, 7-11 and 13-20 are pending. With regard to the specification, the objections have been withdrawn. With regard to claims 6-10, 12-15, 17 and 18, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7-11 and 13-20 are allowed. Independent claims 1, 11 and 19 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plug connector for mating with a socket connector, comprising: a printed circuit board; an insulative housing covering the printed circuit board; a cable electrically connected to a printed circuit board; an inner mold between the printed circuit board and the cable; a locking mechanism housed in the insulative housing; and an elastic piece matched with the locking mechanism, wherein the locking mechanism includes a pressing portion and a locking portion integrally formed with the pressing portion, one end of the locking portion exposing outside the insulative housing, the locking mechanism includes a plurality of cylinders located below the pressing portion, and the elastic piece includes a plurality of springs respectively sleeved on the corresponding cylinders; and the printed circuit board is provided with a plurality of first holes corresponding to the cylinders, and the inner mold is provided with a plurality of second holes corresponding to the cylinders, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
wherein the locking mechanism includes an insulative pressing portion upwardly protruding through a center opening of the upper housing, and a pair of metallic locking portions integrally formed with the insulative pressing portion; at least one elastic piece is located under and upwardly supporting the pressing portion; and the printed circuit board forms at least one through hole which the elastic piece extends through, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plug connector comprising: a printed circuit board having a plurality of notches alternately arranged with a plurality of mating pads; an insulative housing including an upper housing and a lower housing assembled with each other to sandwich the printed circuit board; a locking mechanism positioned between the printed circuit board and the upper housing, the locking mechanism including an insulative pressing portion upwardly protruding through a center opening of the upper housing and a pair of metallic locking portions integrally formed and having corresponding buckle portions extending upwardly through the upper housing; and a first elastic piece located under and upwardly supporting the pressing portion and a pair of second elastic pieces cooperating with the first elastic piece to form a triangular arrangement in a top view, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER G LEIGH/Examiner, Art Unit 2831